Case: 14-14581       Date Filed: 06/11/2015      Page: 1 of 6


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-14581
                              ________________________

                         D.C. Docket No. 5:11-cv-02206-AKK

STAR DISCOUNT PHARMACY, INC., an
Alabama Corporation, PROPST DISCOUNT
DRUGS, INC., an Alabama Corporation, et al.,
                                                                       Plaintiffs-Appellants,

                                            versus

MEDIMPACT HEALTHCARE SYSTEMS, INC.,
a California Corporation, MICHAEL STRUHS,
an individual, et al.,
                                                                     Defendants-Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                       (June 11, 2015)

Before TJOFLAT, ANDERSON, and SENTELLE,* Circuit Judges.

___________

*       Honorable David Bryan Sentelle, United States Circuit Judge for the District of Columbia
Circuit, sitting by designation.
                 Case: 14-14581       Date Filed: 06/11/2015        Page: 2 of 6


PER CURIAM:

       We have had the benefit of oral argument, and have carefully reviewed the

briefs and the relevant parts of the record. We affirm the district court’s grant of

summary judgment dismissing plaintiffs’ monopolization claim pursuant to

Section 2 of the Sherman Act, 15 U.S.C. §2. 1 We conclude that the judgment of

the district court should be affirmed for the numerous reasons fully explored at oral

argument, some of which are discussed also herein.

       Initially, we cannot disagree with the district court, which concluded that

plaintiffs had failed to adduce genuine issues of material fact with respect to the

crucial prerequisite of harm to competition in general, as opposed to harm to a

particular competitor. In the district court, the only even arguably specific

evidence of harm to competition in general was belatedly submitted to the district

court in the form of a report by Dr. Simpson. The report was submitted after all

the briefing was completed in the district court. Moreover, the plaintiffs indicated

that Dr. Simpson’s report was unnecessary. Doc. No. 132 at 3 (“Plaintiffs sought

to supplement their response for a limited purpose. Namely, to address issues

unraised by Defendants and unnecessary to Defendants’ summary judgment

motion but for which the Court may have additional questions and which further
1
        The district court remanded several of plaintiffs’ state law claims. The plaintiffs’ other
claims that the district court rejected on the merits have been expressly abandoned by plaintiffs,
leaving only plaintiffs’ Section 2 monopolization claim before us.



                                                 2
               Case: 14-14581     Date Filed: 06/11/2015    Page: 3 of 6


elaborate on Defendants’ plan and its impact.”). Thus, with no guidance at all to

the district court with respect to the significance of any aspect of the report, the

district court concluded that plaintiffs had adduced no evidence of harm to

competition among pharmacy providers, either in Dr. Simpson’s report or

elsewhere in the record. We cannot conclude that the district court erred.

“Neither the district court nor this Court has an obligation to parse the summary

judgment record to search out facts or evidence not brought to the court’s

attention.” Atlanta Gas Light Co. v. UGI Utilities, 463 F.3d 1201, 1208 n.11 (11th

Cir. 2006). Moreover, even on appeal, plaintiffs have pointed to insufficient

evidence of harm to competition generally. Even if we consider the evidence

provided by Dr. Simpson, plaintiffs’ initial brief points to only three ways that Dr.

Simpson indicated there was harm to competition. First, Dr. Simpson indicated

that an excluded pharmacy can no longer compete for the business of the

defendants’ enrollees. However, the summary judgment record indicates that only

plaintiffs’ pharmacies have declined to join defendant’s network of providers,

virtually all others having eventually joined. Thus, this indication of harm is harm

only to a single competitor (i.e., plaintiffs) and not harm to competition in general

amongst pharmacies.

      Second, plaintiff points to Dr. Simpson’s opinion that the defendant’s lower

reimbursement rate reduces the profit that a pharmacy obtains from serving an


                                           3
               Case: 14-14581     Date Filed: 06/11/2015    Page: 4 of 6


additional customer, which profit incentivizes pharmacies to provide better point-

of-sale services. We agree with the district court that this is merely unsupported

speculation.

      Finally, plaintiffs point to Dr. Simpson’s opinion that lower reimbursement

rates and reduced profit can jeopardize a pharmacy’s long-term viability and

diminish the ability of pharmacies to expand. We conclude that this too is mere

speculation. Indeed, the record would seem to be to the contrary. There is virtually

no evidence of pharmacies closing because of defendant’s reimbursement rates,

notwithstanding the fact that there are a significant number of pharmacies which

have agreed to the reimbursement rates and joined the defendant’s network of

providers.

      Thus, we agree with the ground upon which the district court granted

summary judgment. We proceed below to mention other grounds which would,

separately and independently, provide a basis for affirming the judgment of the

district court. One such ground is that plaintiffs’ initial brief on appeal contains

only conclusory assertions with respect to the prerequisites for proving a

monopolization claim.

      Plaintiffs’ initial brief on appeal asserts only in conclusory fashion that

defendants possessed monopoly power (or because this case involves the market

power of a purchaser, monopsony power). This crucial element is asserted only in


                                           4
              Case: 14-14581     Date Filed: 06/11/2015    Page: 5 of 6


a few conclusory sentences, with no factual support provided. Even plaintiffs’

reply brief suggests that plaintiffs demonstrated monopsony power only by

adducing direct evidence of actual anti-competitive effects, coupled with their legal

argument that monopoly power can be demonstrated by actual, sustained adverse

effects on competition even in the absence of an elaborate market analysis. We can

assume arguendo, without deciding, plaintiffs’ legal argument. However,

plaintiffs’ reply brief has pointed to no evidence of actual, sustained adverse

effects on competition. The only such “direct evidence” of monopsony power to

which the reply brief points is the fact that defendant was able to negotiate a lower

price (a lower reimbursement rate) with the pharmacies which did join its network

of providers. However, plaintiffs cite no case, and our research has uncovered no

case, which holds that a single purchaser’s ability to negotiate a lower price with a

number of sellers does, by itself, demonstrate monopsony power. Indeed, common

sense and common experience make it clear that the ability of a single purchaser to

negotiate a lower sales price does not, by itself, constitute monopsony power.

Moreover, it is clear that the instant defendant does not have monopsony power. It

controls a mere five percent of the purchases in the market. The plaintiffs, and all

other pharmacies which are not in defendant’s network of providers, have the

remaining ninety-five percent of the available purchases in the market, and

plaintiffs are free to join networks of providers competing with the defendant.


                                          5
                 Case: 14-14581       Date Filed: 06/11/2015        Page: 6 of 6


Thus, plaintiffs can compete not only for that ninety-five percent, but also, through

other networks’ competition with defendant, plaintiffs can compete even for the

five percent of purchasers represented by the defendant. This lack of monopsony

power is a sufficient ground in and of itself to affirm the judgment of the district

court.

                                                III.

         For the foregoing reasons, 2 and for other reasons fully explored at oral

argument, the judgment of the district court is

         AFFIRMED.




2
        We need not address plaintiffs’ argument that defendant’s actions violate two Alabama
statutes. Even if plaintiffs were correct in that regard, a violation of a state statute does not
indicate a violation of federal antitrust law. Spanish Broad. Sys. v. Clear Channel, 376 F.3d
1065, 1076, 1076 n.8 (11th Cir. 2004).



                                                 6